Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 1, 2008, is
between FOSTER WHEELER LTD., a Bermuda company (the “Employer”), and UMBERTO
DELLA SALA (the “Executive”).
 
WHEREAS, the Executive is currently employed by Foster Wheeler Continental
Europe, S.r.L. (the “Italian Subsidiary”);
 
WHEREAS, Executive’s employment relationship with the Italian Subsidiary is
collectively governed by Italian law, the Contratto Collettivo Nazionale
Dirigenti Aziende Industriali which is set to expire on December 31, 2008, and
any extension thereto or successor contract (the “National Contract”), an
Italian employment contract which will become effective April 1, 2008, and the
applicable Italian Subsidiary policies and procedures;
 
WHEREAS, the Executive was elected as President and Chief Operating Officer of
Employer pursuant to a Board of Directors Resolution of Employer (the “Corporate
Position”) on January 31, 2007;
 
WHEREAS, the Executive’s role and responsibilities now include leading the
Employer’s Global Power Group in addition to continuing to lead the Employer’s
Global Engineering and Construction Group, including a continuing supervisory
role in the Italian Subsidiary;
 
WHEREAS, it is anticipated that over the next four (4) years, the Executive will
devote the majority of his time and efforts to the Corporate Position at the
Employer while continuing modified and reduced duties at the Italian Subsidiary;
 
WHEREAS, the Executive will enter into a new employment agreement with the
Italian Subsidiary to reflect his modified role;
 
WHEREAS, the Executive wishes to establish a United States contractual
employment relationship with Employer related to the Corporate Position which is
fully independent from the new Italian employment relationship with the Italian
Subsidiary; and
 
WHEREAS, the Executive and the Employer wish to outline the new United States
employment relationship based on the Executive’s new role and responsibilities,
on the terms and conditions set forth in this Agreement.
 
NOW THEREFORE, BE IT RESOLVED, accordingly, the Employer and the Executive by
executing this Agreement hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
Employment, Duties and Acceptance.

 
1.1 Employment, Duties. The Employer hereby agrees to employ the Executive for
the Term (as defined in Section 2.1) to render services to the Employer, in the
capacity of President and Chief Operating Officer (or such other title of at
least equivalent level consistent with the Executive’s duties from time to time
as may be assigned to the Executive by the Chief Executive Officer of the
Employer consistent with such position) of the Employer and to perform such
other duties consistent with such position (including service as a director or
officer of any affiliate of the Employer if elected) as may be assigned by
the Chief Executive Officer of the Employer. The Executive shall have all
authorities as are customarily and ordinarily exercised by executives in similar
positions in similar businesses of similar size in the United States.
Notwithstanding the foregoing, the Executive may participate in civic,
charitable, industry, and professional organizations to the extent that such
participation does not materially interfere with the performance of Executive’s
duties hereunder.
 
1.2 Acceptance. The Executive hereby accepts such employment relationship with
the Employer and agrees to render the services described above. During the Term,
and consistent with the above, the Executive agrees to serve the Employer
faithfully and to the best of the Executive’s ability, to devote the Executive’s
energy and skill to such employment relationship, and to use the Executive’s
best efforts, skill and ability to promote the Employer’s interests.
 
1.3 Fiduciary Duties to the Employer. Executive acknowledges and agrees that
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of the Employer and to do no act which would,
directly or indirectly, injure the Employer’s business, interests, or
reputation. It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect the Employer,
involves a possible conflict of interest. In keeping with Executive’s fiduciary
duties to the Employer, Executive agrees that Executive shall not knowingly
become involved in a conflict of interest with the Employer, or upon discovery
thereof, allow such a conflict to continue. Moreover, Executive shall not engage
in any activity which might involve a possible conflict of interest without
first obtaining approval in accordance with the Employer’s policies and
procedures.
 
1.4 Location. The duties to be performed by the Executive hereunder shall be
performed primarily outside of the United States, subject to reasonable travel
requirements consistent with the nature of the Executive’s duties from time to
time on behalf of the Employer.
 
2.
Term of Employment.

 
2.1 Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence on January 1, 2008 (the “Effective Date”), and shall end
on December 31, 2011 unless such Term is terminated earlier pursuant to
Section 4. Notwithstanding the foregoing, the parties may mutually agree in
writing to extend such Term.
 
3.
Compensation; Benefits.

 
3.1 Salary. As compensation for the services to be rendered pursuant to
Subsection 1.1 of this Agreement, the Employer agrees to pay to the Executive
during the Term a base salary, payable monthly in arrears, at the annual rate of
Euro 346,000 (the “US Base Salary”). On January 1, 2009, such US Base Salary
shall be increased to the annual rate of Euro 391,000. On each subsequent
January 1 (or such other appropriate date during each year of the Term when the
salaries of executives at the Executive’s level are normally reviewed), the
Employer shall review the US Base Salary and determine if, and by how much, the
US Base Salary should be increased; provided, however, the US Base Salary under
this Agreement, including as subsequently adjusted upwards, may not be decreased
thereafter without the written consent of Executive, except for across-the-board
changes for executives at the Executive’s level. All payments of US Base Salary
or other compensation hereunder shall be less such deductions or withholdings as
are required by applicable law and regulations.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2 Bonus. Executive shall be eligible to participate, as determined by the
Compensation Committee of the Board of Directors of the Employer (the “Board”),
in the Employer’s annual incentive program as in effect from time to time for
executives at the Executive’s level. The Executive shall be eligible for an
annual incentive bonus at a target opportunity of one hundred twenty percent
(120%) of US Base Salary (up to a maximum opportunity of two hundred and forty
percent (240%) of US Base Salary) based upon the achievement of certain
Corporate Center objectives established in advance by the Board or its
Compensation Committee (the “Annual Bonus”). The actual amount of any Annual
Bonus shall be determined by and in accordance with the terms of the Employer’s
annual incentive program as in effect from time to time and the Executive shall
have no absolute right to an Annual Bonus in any year.
 
3.3 Long-Term Incentive. The Executive will receive on a date designated by the
Board during the first open trading window for Section 16 officers subsequent to
the effectiveness of this Agreement (known as the “Grant Date”) the following:
 
3.3.1 Restricted Stock Unit Grant. A grant of a number of restricted stock units
which will be payable in shares of common stock of the Employer (“Common Stock”)
with an economic value as of the Grant Date equal to approximately Euro
2,972,000 (the “Restricted Stock Units”). The Restricted Stock Units will be
granted under the Employer’s Omnibus Incentive Plan. The Restricted Stock Units
will be issued on the Grant Date. For purposes of this Subsection 3.3.1, the
determination of the number of Restricted Stock Units to be granted to Executive
shall be consistent with the methodology used for valuing restricted stock units
granted to employees which has been approved and adopted by the Compensation
Committee of the Board.
 
3.3.2 Stock Option Grant. A grant of stock options to purchase shares of Common
Stock with an economic value as of the Grant Date equal to approximately Euro
2,972,000 (the “Options”). The Options will be granted under the Employer’s
Omnibus Incentive Plan and for purposes of such Omnibus Incentive Plan:
 
(i) the Options will be Nonqualified Stock Options;
 
(ii) the exercise price will be equal to the Fair Market Value of a share of
Common Stock as defined under the terms of the Employer’s Omnibus Incentive Plan
on the Grant Date; and
 
(iii) the Expiration Date will be the last business day immediately preceding
the fifth anniversary of the Grant Date.
 
The Options will be issued on the Grant Date. For purposes of this Subsection
3.3.2, the determination of the number of Options to be granted to Executive
shall be consistent with the methodology used for valuing stock options granted
to employees which has been approved and adopted by the Compensation Committee
of the Board.
 
3.3.3 Vesting. With respect to the Restricted Stock Units and the Options issued
on the Grant Date, one-fourth (25%) of both the Restricted Stock Units and the
Options will vest on December 31, 2008, another fourth will vest on December 31,
2009, another fourth will vest on December 31, 2010, and the remaining
one-fourth of both the Restricted Stock Units and the Options will vest on
December 31, 2011, provided that the Executive is still employed on such dates,
subject to the provisions of Section 4 of this Agreement. Executive shall not be
eligible to receive any additional regular cycle grants under the Employer’s
Omnibus Incentive Plan until after the fourth anniversary of the Grant Date.
 
 
3

--------------------------------------------------------------------------------

 


3.3.4 Grant Agreements. The Restricted Stock Units and Options will be governed
by separate agreements entered into between the Executive and the Employer, and
in the event of any inconsistency between such separate agreements and the terms
of this Agreement (including, but not limited to Section 4), this Agreement
shall govern and control. For avoidance of doubt, nothing in the preceding
sentence shall be construed to limit the application of any provision of such
separate agreements that expressly refers to and incorporates a provision of
this Agreement.
 
3.4 Business Expenses. The Employer shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services for the Employer under this
Agreement, subject to and in accordance with applicable expense reimbursement
and related policies and procedures as in effect from time to time with the
Employer.
 
3.5 Vacation. During the Term, the Executive shall be entitled to an annual paid
vacation period or periods in accordance with the applicable executive vacation
policy as in effect from time to time with respect to the Italian Subsidiary,
which in no event shall be less than the vacation policy as in effect with the
Italian Subsidiary on the Effective Date.
 
3.6 Employee Pension and Health and Welfare Plans. During the Term, the
Executive shall, to the extent he otherwise is or becomes eligible, be entitled
to participate in those active defined benefit, defined contribution, group
insurance, medical, dental, disability and other benefit plans of the Employer
as from time to time in effect and on a basis no less favorable than any other
executive at the Executive’s level at the Employer.
 
3.7 Perquisites. During the Term, the Executive shall be provided by the
Employer with the following perquisites:
 
3.7.1 an annual physical examination;
 
3.7.2 home office equipment and associated services for business use in
Executive’s homes not to exceed US$5,000 per year (which amount includes any
applicable gross-up for any taxes due for such payment);
 
3.7.3 annual reimbursement for the reasonable fees associated with financial
planning and income tax advice and document preparation not to exceed US$5,000
per year (which amount includes any applicable gross-up for any taxes due for
such payment); and
 
3.7.4 reimbursement for a one-time cost of estate planning services, at a time
selected by the Executive during the Term, not to exceed US$10,000 in the
aggregate (which amount includes any applicable gross-up for any taxes due for
such payment).
 
3.8 Make Whole Payment. Within 30 days from the date of the effectiveness of
this Agreement, the Employer shall pay the Executive Euro 44,000 as a “make
whole” payment.
 
 
4

--------------------------------------------------------------------------------

 


4.
Termination.

 
4.1 Termination Events.
 
4.1.1 Executive’s employment and the Term shall terminate immediately upon the
occurrence of any of the following:
 
(i) Death: the death of the Executive;
 
(ii) Disability: the physical or mental disability of the Executive, whether
totally or partially, such that with or without reasonable accommodation the
Executive is unable to perform the Executive’s material duties for the Employer,
for a period of not less than one hundred and eighty (180) consecutive days; or
 
(iii) For Cause By the Employer: notice of termination for “Cause”. As used
herein, “Cause” means:
 
(A) conviction of a felony;
 
(B) actual or attempted theft or embezzlement of the Employer’s assets;
 
(C) use of illegal drugs;
 
(D) material breach of the Agreement that the Executive has not cured within
thirty (30) days after the Employer has provided the Executive notice of the
material breach which shall be given within sixty (60) days of the Employer’s
knowledge of the occurrence of the material breach;
 
(E) commission of an act of moral turpitude that in the judgment of the Board
can reasonably be expected to have an adverse effect on the business, reputation
or financial situation of the Employer and/or the ability of the Executive to
perform the Executive's duties;
 
(F) gross negligence or willful misconduct in performance of the Executive’s
duties;
 
(G) breach of fiduciary duty to the Employer;
 
(H) willful refusal to perform the duties of Executive’s titled position; or
 
(I) a material violation, as determined by the Board in its sole discretion, of
the Foster Wheeler Code of Business Conduct and Ethics.
 
4.1.2 For Good Reason By the Executive: The Executive may immediately terminate
the Executive’s position with the Employer for Good Reason and, in such event,
the Term shall terminate. As used herein, “Good Reason” means a material
negative change in the employment relationship without the Executive’s consent,
as evidenced by, among other things, the occurrence of any of the following:
 
 
5

--------------------------------------------------------------------------------

 


(i) material diminution in title, duties, responsibilities or authority with the
Employer;
 
(ii) reduction of US Base Salary and benefits except for across-the-board
changes for executives at the Executive’s level;
 
(iii) exclusion from executive benefit/compensation plans;
 
(iv) relocation of the Executive’s principal business location by the Employer
of greater than fifty (50) miles;
 
(v) material breach of the Agreement by the Employer;
 
(vi) resignation in compliance with securities/corporate governance applicable
law (such as the US Sarbanes-Oxley Act) or rules of professional conduct
specifically applicable to such Executive, or
 
(vii) termination without Cause by the Italian Subsidiary of the Italian
employment agreement.
 
For each event described above in this Section 4.1.2, the Executive must notify
the Employer within ninety (90) days of the occurrence of the event and the
Employer shall have thirty (30) days after receiving such notice in which to
cure.
 
4.1.3 Without Cause By the Employer: The Employer may terminate the Executive’s
employment thirty (30) days following notice of termination without Cause given
by the Employer and, in such event, the Term shall terminate. During such thirty
(30) day notice period, the Employer may require that the Executive cease
performing some or all of the Executive’s duties and/or not be present at the
Employer’s offices and/or other facilities.
 
4.1.4 Without Good Reason By the Executive: The Executive may voluntarily
terminate the Executive’s position effective thirty (30) days following notice
to the Employer of the Executive’s intent to voluntarily terminate without Good
Reason and, in such event, the Term shall terminate. During such thirty (30) day
notice period, the Employer may require that the Executive cease performing some
or all of the Executive’s duties and/or not be present at the Employer’s offices
and/or other facilities.
 
4.1.5 Definition of Termination Date. For all purposes of this Agreement, the
Executive’s “Termination Date” shall be the earlier of (i) the date upon which
Executive’s employment terminates pursuant to this Section 4.1, or (ii) the
expiration of the Term.
 
4.2 Payments Upon a Termination Event.
 
4.2.1 Entitlements Upon Termination For Any Reason. Following any termination of
the Executive’s employment, the Employer shall pay or provide to the Executive,
or the Executive’s estate or beneficiary, as the case may be:
 
(i) US Base Salary earned through the Termination Date;
 
 
6

--------------------------------------------------------------------------------

 


(ii) the balance of any awarded (i.e., the amount and payment of the specific
award has been fully approved by the Compensation Committee) but as yet unpaid,
annual cash incentive or other incentive awards for the calendar year prior to
the calendar year during which the Executive’s Termination Date occurs;
 
(iii) a payment representing the Executive’s accrued but unused vacation;
 
(iv) any vested, but not forfeited benefits on the Termination Date under the
Employer’s employee benefit plans in accordance with the terms of such plans;
and
 
(v) any benefit continuation and conversion rights to which the Executive is
entitled under the Employer’s employee benefit plans.
 
4.2.2 Payments Upon Involuntary Termination by the Employer Without Cause or
Voluntary Termination of the Executive with Good Reason. Following a termination
by the Employer without Cause or by the Executive for Good Reason, the Employer
shall pay or provide to the Executive in addition to the payments in Subsection
4.2.1 immediately above:
 
(i) an amount equal to twenty-four (24) months of US Base Salary at the rate in
effect on the Termination Date, payable in a lump sum within 30 days following
the Termination Date;
 
(ii) an amount equal to 200% of the Executive’s annual cash incentive payment at
target, payable in a lump sum within 30 days following the Termination Date:
 
(iii) two additional years of age and service to be credited under the
Employer’s pension plan and/or supplemental pension plan, if and to the extent
the Executive was participating in any such plans on the Termination Date;
 
(iv) two years of continued health and welfare benefit plan coverage following
the Termination Date (excluding any additional vacation accrual or sick leave)
at active employee levels, if and to the extent the Executive was participating
in any such plans on the Termination Date, provided that the Executive remits
monthly premiums for the full cost of any health benefits;
 
(v) a cash payment each month during the two-year period following the
Termination Date equal to the full monthly premium for the medical and health
benefits described in clause (iv) above minus the active employee cost of such
coverage, such monthly amount to be grossed-up by the Employer for any
applicable income taxes;
 
(vi) except as prohibited by law, removal of transfer and other restrictions
from all shares of capital stock of the Employer registered in the Executive’s
name;
 
(vii) full vesting of all stock options to purchase shares of capital stock of
the Employer, restricted stock, and restricted stock units; and
 
(viii) executive level career transition assistance services by a firm selected
by the Executive and approved by the Employer in an amount not to exceed
US$8,000 in the aggregate (which amount includes any applicable gross-up for any
taxes due for such payment).
 
 
7

--------------------------------------------------------------------------------

 


Notwithstanding any other provision of this Agreement, as consideration for the
pay and benefits that the Employer shall provide the Executive pursuant to this
Section 4.2.2, the Executive shall provide the Employer an enforceable waiver
and release agreement in a form that the Employer normally requires.
 
4.2.3 Entitlements Upon Expiration of the Term. For the avoidance of doubt,
following the natural expiration of the Term of this Agreement under Section
2.1, only the general entitlements of Subsection 4.2.1 apply.
 
4.3 Change of Control.
 
4.3.1 Definitions.
 
(i) Affiliated Company. For purposes of this Agreement, “Affiliated Company”
means any company, directly or indirectly, controlled by, controlling or under
common control with Employer.
 
(ii) Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:
 
(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of
Employer where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of Employer
entitled to vote generally in the election of directors (the “Outstanding
Employer Voting Securities”), provided, however, that for purposes of this
subparagraph (A), the following acquisitions shall not be deemed to result in a
Change of Control: (I) any acquisition directly from Employer or any corporation
or other legal entity controlled, directly or indirectly, by Employer, (II) any
acquisition by Employer or any corporation or other legal entity controlled,
directly or indirectly, by Employer, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Employer or any
corporation or other legal entity controlled, directly or indirectly, by
Employer or (IV) any acquisition by any corporation pursuant to a transaction
that complies with clauses (I), (II) and (III) of subparagraph (C) below; and
provided, further, that if any Person’s beneficial ownership of the Outstanding
Employer Voting Securities reaches or exceeds 20% as a result of a transaction
described in clauses (I) or (II) above, and such Person subsequently acquires
beneficial ownership of additional voting securities of Employer, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own 20% or more of the Outstanding Employer Voting Securities; or
 
(B) Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Employer’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
 
8

--------------------------------------------------------------------------------

 


(C) The approval by the shareholders of Employer of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of Employer (“Business Combination”) or, if consummation of such Business
Combination is subject, at the time of such approval by shareholders, to the
consent of any government or governmental agency, the obtaining of such consent
(either explicitly or implicitly by consummation); excluding, however, such a
Business Combination pursuant to which (I) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Employer Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns Employer or all or substantially all of Employer’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Employer Voting Securities, (II) no Person (excluding any (1)
corporation owned, directly or indirectly, by the beneficial owners of the
Outstanding Employer Voting Securities as described in subclause (I) immediately
preceding, or (2) employee benefit plan (or related trust) of Employer or such
corporation resulting from such Business Combination, or any of their respective
subsidiaries) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (III) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
 
(D) approval by the shareholders of Employer of a complete liquidation or
dissolution of Employer.
 
(iii) Change of Control Period. For purposes of this Agreement, the “Change of
Control Period” shall mean the period commencing on the date of a Change of
Control and ending on the thirteenth-month anniversary of such date.
 
(iv) Good Reason. For purposes of Section 4.3, “Good Reason” (as defined in
Section 4.1.2) shall also include a termination by the Executive for any reason
during the 30-day period immediately following the first one-year anniversary of
the Start Date (as defined below).
 
(v) Recent Annual Bonus. For purposes of this Agreement, a “Recent Annual Bonus”
shall mean a prior year’s Annual Bonus in cash equal to at least the highest
“annual short-term incentive award” (as such terminology is defined in the
Foster Wheeler Annual Executive Short-Term Incentive Plan) received by the
Executive under the Foster Wheeler Annual Executive Short-Term Incentive Plan,
or any comparable bonus under any predecessor or successor plan, including any
bonus or portion thereof that has been awarded but deferred, for the last three
full fiscal years prior to the Start Date. Notwithstanding anything to the
contrary, in the event that during any three year look-back period above, any
annual bonus paid and received by Executive under the Foster Wheeler Annual
Executive Short-Term Incentive Plan (or any respective predecessor annual
incentive plan) was paid by a Foster Wheeler affiliate other than the Employer,
then any such annual bonus paid by either Employer or any other Foster Wheeler
affiliate during the three-year look-back period shall be deemed to be paid by
Employer for purposes of this computation.
 
 
9

--------------------------------------------------------------------------------

 


(vi) Start Date. For purposes of this Agreement, “Start Date” shall mean the
first date of the Change of Control Period. Anything in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if the Executive’s
employment with the Employer is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (A) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (B) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Start Date” shall mean the date immediately
prior to the Termination Date.
 
4.3.2 Obligations of the Employer upon Executive’s Voluntary Termination with
Good Reason or Employer’s Involuntary Termination of Executive Without Cause
(Other Than for Death or Disability) During Change of Control Period. If, during
the Change of Control Period, the Employer terminates the Executive’s employment
without Cause (other than for death or Disability) or the Executive terminates
his employment for Good Reason:
 
(i) Lump Sum Payment. the Employer shall pay to the Executive in a lump sum in
cash within 30 days after the Termination Date the aggregate of the following
amounts:
 
(A) Accrued Obligations. the sum of (I) the Executive’s US Base Salary through
the Termination Date to the extent not theretofore paid, (II) the product of (1)
the higher of: (a) any Recent Annual Bonus, or (b) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any fiscal year consisting of less than twelve full
months or during which the Executive was employed for less than twelve full
months), for the most recently completed fiscal year during the Change of
Control Period, if any (such higher amount being referred to as the “Highest
Annual Bonus”) and (2) a fraction, the numerator of which is the number of days
in the current fiscal year through the Termination Date, and the denominator of
which is 365, and (III) any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case, to the extent not theretofore paid (the sum of the
amounts described in subclauses (I), (II) and (III), (the “Accrued
Obligations”);
 
(B) Three Times Amount. the amount equal to:
 
(I) three (3); MULTIPLIED BY
 
(II) the sum of
 
(1) the Executive’s US Base Salary; PLUS
 
(2) Euro 195,000; PLUS
 
(3) the Highest Annual Bonus;
 
 
10

--------------------------------------------------------------------------------

 


provided, however, that payment Euro 585,000 of the above-described amount shall
be conditioned upon formalization of a settlement agreement which both the
Executive and the Employer (and/or the Italian Subsidiary, as appropriate) agree
in good faith to execute within 30 days of the Termination Date before the
appropriate authorities in order to make such settlement agreement final and
unchallengeable under Italian law; in this respect, the Executive, by executing
this Agreement, expressly gives his consent to such formalization and to appear
before the appropriate authorities upon the Employer’s or the Italian
Subsidiary’s request. In such situation, the Employer shall provide a form of
such settlement agreement that the Executive shall execute before the Italian
authorities (including Direzione Provinciale del Lavoro or Executive’s Union
Associations, at the Employer’s choice). It is intended by the parties to
mutually agree upon the terms of such settlement agreement when and if it is
ever necessary to enter into such settlement agreement and to enter into it in
good faith and within 30 days of the Termination Date to accomplish the
objective of this paragraph (B). Such settlement agreement shall waive and/or
release any and all entitlements which Executive may receive under Italian law
and the National Contract (including any social security contribution required
to be paid on such amounts by the Italian Subsidiary) related to a simultaneous
or contemporaneous termination of Executive’s employment with the Italian
Subsidiary due to Executive’s voluntary termination with Good Reason or his
involuntary termination without Cause (other than for death or Disability),
including but not necessarily limited to:
 
(a) Indennità Sostitutiva del Preavviso (Indemnity in Lieu of Notice); and
 
(b) any monies received in satisfaction of any claim of the Executive related to
the termination of the Italian employment relationship under Italian law and/or
the National Contract, save for Trattamento di Fine Rapporto (T.F.R.) (Severance
Indemnity) and the final payments due by law (such as the indemnity in lieu of
accrued paid-leave, quota of 13 monthly compensation (and 14 monthly
compensation, if applicable), etc.); and
 
(c) any monies received in satisfaction of any claim or action brought by
Executive in relation to the termination of the Italian employment relationship,
in particular and by way of example, any Indennità Supplementare or payment of
any further compensation for damages, if any.
 
(C) Retirement Plan Make Whole. an amount equal to the excess of (I) the
actuarial equivalent of the benefit under the Employer’s qualified defined
benefit retirement plan (the “Retirement Plan”) (utilizing actuarial assumptions
no less favorable to the Executive than those in effect under the Retirement
Plan immediately prior to the Start Date) which the Executive would receive if
the Executive’s employment continued for three years after the Termination Date
assuming for this purpose that all accrued benefits are fully vested, and,
assuming that the Executive’s compensation in each of the three years is that
required by Sections 3.1 and 3.2 above, over (II) the actuarial equivalent of
the Executive’s actual benefit (paid or payable), if any, under the Retirement
Plan as of the Termination Date plus amounts, if any, that the Executive would
have contributed under the Retirement Plan during such Change of Control Period;
and
 
(D) Payment of Equity Awards. payment for any shares of restricted common shares
issued under the Employer’s or an Affiliated Company’s Management and Sales
Incentive Plan or any other plan (whether or not vested), to the extent such
shares are tendered to the Employer or an Affiliated Company, as applicable, by
the Executive within 20 days after the Termination Date, at a price per share
equal to the highest of (I) the market price on the New York Stock Exchange of a
common share of Employer at the close of business on the date of such tender,
(II) the highest price paid for a common share of Employer in any Change of
Control transaction occurring on or after the Start Date, or (III) the market
price on the New York Stock Exchange of a common share of Employer at the close
of business on the date of any such Change of Control transaction;
 
 
11

--------------------------------------------------------------------------------

 


(ii) Medical Coverage. for five years after the Executive’s Termination Date, or
such longer period as may be provided by the terms of the appropriate medical or
health plan, program, practice or policy, the Employer shall continue benefits
to the Executive and/or the Executive’s family at least equal to those which
would have been provided to them in accordance with the medical or health plans,
programs, practices and policies if the Executive’s employment had not been
terminated or, if more favorable to the Executive, and to the extent he
otherwise is or becomes eligible therefor, as in effect generally at any time
thereafter with respect to other peer executives of the Employer and the
Affiliated Companies and their families; provided, however, that the Executive
remits monthly premiums for the full cost of any medical and health benefits;
and provided further that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other health benefits under
another employer provided plan, the medical and other health benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. For purposes of determining eligibility (but
not the time of commencement of benefits) of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until the fifth anniversary of the
Termination Date and to have retired on such fifth anniversary;
 
(iii) Medical Payments. the Employer shall make a cash payment each month during
the five-year period commencing after the Executive’s Termination Date, equal to
the full monthly premium for the medical and health benefits described in
Section 4.3.2(v) above minus the active employee cost of such coverage, such
amount to be grossed-up for any applicable income taxes;
 
(iv) Outplacement Services. the Employer shall, at its sole expense as incurred,
provide the Executive with outplacement services the scope and provider of which
shall be selected by the Executive in the Executive’s sole discretion; and
 
(v) Other Benefits. to the extent not theretofore paid or provided, the Employer
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Employer and the Affiliated Companies (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).
 
4.3.3 Obligations of the Employer upon Executive’s Death. If the Executive’s
employment is terminated by reason of the Executive’s death during the Change of
Control Period, the Employer shall provide the Executive’s estate or
beneficiaries with the Accrued Obligations and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the
Termination Date. With respect to the provision of Other Benefits, the term
“Other Benefits” as utilized in this Subsection 4.3.3 shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Employer and the Affiliated Companies to the estates and beneficiaries of peer
executives of the Employer and the Affiliated Companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Start Date or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, as in
effect on the date of the Executive’s death with respect to other peer
executives of the Employer and the Affiliated Companies and their beneficiaries.
 
 
12

--------------------------------------------------------------------------------

 


4.3.4 Obligations of the Employer upon Executive’s Disability. If the
Executive’s employment is terminated by reason of the Executive’s Disability
during the Change of Control Period, the Employer shall provide the Executive
with the Accrued Obligations and the timely payment or delivery of the Other
Benefits, and shall have no other severance obligations under this Agreement.
The Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Termination Date. With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Subsection 4.3.4 shall
include, and the Executive shall be entitled after the Disability Start Date to
receive, disability and other benefits at least equal to the most favorable of
those generally provided by the Employer and the Affiliated Companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Start Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Employer
and the Affiliated Companies and their families.
 
4.3.5 Obligations of the Employer upon Executive’s Voluntary Termination Without
Good Reason or Employer’s Involuntary Termination of Executive With Cause During
Change of Control Period. If the Executive’s employment is terminated for Cause
during the Change of Control Period, the Employer shall provide to the Executive
(i) the Executive’s US Base Salary through the Termination Date, (ii) the amount
of any compensation previously deferred by the Executive, and (iii) Other
Benefits, in each case to the extent theretofore unpaid, and shall have no other
severance obligations under this Agreement. If the Executive voluntarily
terminates employment during the Change of Control Period, excluding a
termination for Good Reason, the Employer shall provide to the Executive the
Accrued Obligations and the timely payment or delivery of Other Benefits, and
shall have no other severance obligations under this Agreement. In such case,
all Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Termination Date.
 
4.3.6 Certain Additional Payments by the Employer.
 
(i) Definitions. The following terms shall have the following meanings for
purposes of this Subsection 4.3.6.
 
(A) Excise Tax. “Excise Tax” shall mean the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), together with any
interest or penalties imposed with respect to such excise tax.
 
(B) Net After-Tax Amount. The “Net After-Tax Amount” of a Payment shall mean the
Value of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and applicable state and local
law, determined by applying the highest marginal rates that are expected to
apply to the Executive’s taxable income for the taxable year in which the
Payment is made.
 
(C) Parachute Value. “Parachute Value” of a Payment shall mean the present value
as of the date of the change of control for purposes of Section 280G of the Code
of the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
 
(D) Payment. A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
 
 
13

--------------------------------------------------------------------------------

 


(E) Safe Harbor Amount. The “Safe Harbor Amount” means the maximum Parachute
Value of all Payments that the Executive can receive without any Payments being
subject to the Excise Tax.
 
(F) Value. “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm (as defined below) using the
discount rate required by Section 280G(d)(4) of the Code.
 
(ii) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (and any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Any Gross-Up Payment will be
made as soon as reasonably practicable but in no event later than December 31 of
the year following the year in which the Excise Tax is incurred.
 
(iii) Determination of the Gross-Up Payment. Subject to the provisions of
paragraph (iv) immediately below, all determinations required to be made under
this Subsection 4.3.6, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by PricewaterhouseCoopers LLP or
such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Employer and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Employer. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive may
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Employer. Any Gross-Up Payment, as determined pursuant to
this Subsection 4.3.6, shall be paid by the Employer to the Executive within
five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Employer and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Employer should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Employer
exhausts its remedies pursuant to paragraph (iv) below and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Employer to or for the benefit of the
Executive.
 
(iv) Notification. The Executive shall notify the Employer in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Employer of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten business days after the
Executive is informed in writing of such claim. The Executive shall apprise the
Employer of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Employer (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Employer notifies
the Executive in writing prior to the expiration of such period that the
Employer desires to contest such claim, the Executive shall:
 
 
14

--------------------------------------------------------------------------------

 


(A) give the Employer any information reasonably requested by the Employer
relating to such claim;
 
(B) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;
 
(C) cooperate with the Employer in good faith in order effectively to contest
such claim; and
 
(D) permit the Employer to participate in any proceedings relating to such
claim;
 
provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this paragraph (iv),
the Employer shall control all proceedings taken in connection with such contest
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Employer shall
determine; provided, however, that if the Employer directs the Executive to pay
such claim and sue for a refund, the Employer shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such advance or with
respect to any imputed income in connection with such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Employer’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
 
(v) Entitlement to Refund. If, after the receipt by the Executive of an amount
advanced by the Employer pursuant to paragraph (iv) above, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Employer’s complying with the requirements of paragraph (iv))
promptly pay to the Employer the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Employer pursuant to
paragraph (iv), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Employer does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
 
 
15

--------------------------------------------------------------------------------

 


(vi) Consent to Withholding. Notwithstanding any other provision of this
Subsection 4.3.6, the Employer may, in its sole discretion, withhold and pay
over to the Internal Revenue Service or any other applicable taxing authority,
for the benefit of the Executive, all or any portion of the Gross-Up Payment,
and the Executive hereby consents to such withholding.
 
4.3.7 Immediate Payment of Annual Bonus.  As soon as technically possible
following the Start Date, the Executive shall receive an immediate payment in
cash of the Annual Bonus under the Foster Wheeler Annual Executive Short-Term
Incentive Plan, or any successor plan, for the year in which the Change of
Control takes place equal to the Annual Bonus the Executive received (if any)
for the calendar year immediately preceding the year in which the Change of
Control took place. If it is determined, after the end of the year in which the
Change of Control took place, that the amount of the Annual Bonus that is
actually due to the Executive for such year under the Foster Wheeler Annual
Executive Short-Term Incentive Plan, or any successor plan, exceeds the amount
paid pursuant to the preceding sentence, the excess shall be paid to the
Executive no later than the fifteenth day of the third month of the fiscal year
next following the fiscal year for which this Annual Bonus is paid under this
Section 4.3.7. It is expressly agreed that the overall Annual Bonus paid for the
year in which the Change of Control takes place in no event shall be lower than
the Recent Annual Bonus.
 
4.4 No Mitigation. Upon termination of the Executive’s employment with the
Employer, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Employer under this Agreement.
 
5.
Protection of Confidential Information; Non-Competition and Non-Solicitation.

 
5.1 Confidential Information. The Executive acknowledges that the Executive’s
services will be unique, that they will involve the development of
Employer-subsidized relationships with key customers, suppliers, and service
providers as well as with key Employer employees and that the Executive’s work
for the Employer will give the Executive access to highly confidential
information not available to the public or competitors, including trade secrets
and confidential marketing, sales, product development and other data and
information which it would be impracticable for the Employer to effectively
protect and preserve in the absence of this Section 5 and the disclosure or
misappropriation of which could materially adversely affect the Employer.
Accordingly, the Executive agrees:
 
5.1.1 except in the course of performing the Executive’s duties provided for in
Section 1.1, not at any time, whether before, during or after the Executive’s
employment with the Employer, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Employer’s or
its subsidiaries’ or affiliates’ financial affairs or business processes or
methods or their research, development or marketing programs or plans, or any
other of its or their trade secrets. The foregoing prohibitions shall include,
without limitation, directly or indirectly publishing (or causing, participating
in, assisting or providing any statement, opinion or information in connection
with the publication of) any diary, memoir, letter, story, photograph,
interview, article, essay, account or description (whether fictionalized or not)
concerning any of the foregoing, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 5.1.1 under any court order, subpoena or
other judicial process, then, except as prohibited by law, the Executive will
promptly notify the Employer, take all reasonable steps requested by the
Employer to defend against the compulsory disclosure and permit the Employer to
control with counsel of its choice any proceeding relating to the compulsory
disclosure. The Executive acknowledges that all information, the disclosure of
which is prohibited by this section, is of a confidential and proprietary
character and of great value to the Employer and its subsidiaries and
affiliates;
 
 
16

--------------------------------------------------------------------------------

 


5.1.2 to deliver promptly to the Employer on termination of the Executive’s
employment with the Employer, or at any time that the Employer may so request,
all confidential memoranda, notes, records, reports, manuals, drawings,
software, electronic/digital media records, blueprints and other documents (and
all copies thereof) relating to the Employer’s (and its subsidiaries’ and
affiliates’) business and all property associated therewith, which the Executive
may then possess or have under the Executive’s control.
 
5.2 Employer Protections. In consideration of the Employer’s entering into this
Agreement, the Executive agrees that at all times during the Term and thereafter
for the time period described hereinbelow, the Executive shall not, directly or
indirectly, for Executive or on behalf of or in conjunction with, any other
person, company, partnership, corporation, business, group, or other entity
(each, a “Person”):
 
5.2.1 Non-Competition: until the first anniversary of the Termination Date,
engage in any activity for or on behalf of a Competitor, as director, employee,
shareholder (excluding any such shareholding by the Executive of no more than 5%
of the shares of a publicly-traded company), consultant or otherwise, which is
the same as or similar to activity in which Executive engaged at any time during
the last two (2) years of employment by the Employer; or
 
5.2.2 Non-Solicitation: until the second anniversary of the Termination Date:
 
(i) Of Employees: call upon any Person who is, at such Termination Date, engaged
in activity on behalf of the Employer or any subsidiary or affiliate of the
Employer for the purpose or with the intent of enticing such Person to cease
such activity on behalf of the Employer or such subsidiary or affiliate; or
 
(ii) Of Customers: solicit, induce, or attempt to induce any customer of the
Employer to cease doing business in whole or in part with or through the
Employer or a subsidiary or affiliate, or to do business with any Competitor.
 
For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Employer. For
purposes of this Agreement, “a material line of business conducted by the
Employer” means an activity of the Employer generating gross revenues to that
entity of more than twenty-five million dollars (US$25,000,000) in the
immediately preceding fiscal year of that entity.
 
5.3 Remedies and Injunctive Relief. If the Executive commits a breach or
threatens to breach any of the provisions of Section 5.1 or 5.2 hereof, the
Employer shall have the right and remedy to have the provisions of this
Agreement specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Employer in addition to money damage and that money
damages alone will not provide a complete or adequate remedy to the Employer, it
being further agreed that such right and remedy shall be in addition to, and not
in lieu of, any other rights and remedies available to the Employer under law or
in equity.
 
 
17

--------------------------------------------------------------------------------

 


5.4 Severability. If any of the covenants contained in Sections 5.1, 5.2 or 5.3,
or any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
 
5.5 Extension of Term of Covenants Following Violation. The period during which
the prohibitions of Section 5.2 are in effect shall be extended by any period or
periods during which the Executive is in violation of Section 5.2.
 
5.6 Choice of Forum and Modification by Court. Notwithstanding the provisions of
Section 9.1, only with specific respect to any of the covenants contained in
Sections 5.1 and 5.2, or any part thereof, it is agreed that any court anywhere
in the world has jurisdiction to hear those particular issues. If any of the
covenants contained in Sections 5.1 and 5.2 are held to be unenforceable, the
parties agree that the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.
 
5.7 Modification by One Court Not to Affect Covenants in Another Country. The
parties hereto intend to and hereby confer jurisdiction only to enforce the
specific covenants contained in Sections 5.1 and 5.2 upon the courts of any
country within the geographical scope of such covenants. In the event that the
courts of any one or more of such countries hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties’ hereto that such determination not bar or in any way
affect the Employer’s right to the relief provided above in the courts of any
other countries within the geographical scope of such covenants as to breaches
of such covenants in such other respective jurisdictions, the above covenants as
they relate to each country being for this purpose severable into diverse and
independent covenants.
 
6.
Intellectual Property.

 
6.1 Employer’s Rights. Notwithstanding and without limiting the provisions of
Section 5, the Employer shall be the sole owner of all the products and proceeds
of the Executive’s services hereunder, including, but not limited to, all
materials, ideas, concepts, formats, suggestions, developments, arrangements,
packages, programs and other intellectual properties that the Executive may
acquire, obtain, develop or create in connection with or during the Term, free
and clear of any claims by the Executive (or anyone claiming under the
Executive) of any kind or character whatsoever (other than the Executive’s right
to receive payments hereunder), the Executive shall, at the request of the
Employer, execute such assignments, certificates or other instruments as the
Employer may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend its right, title or
interest in or to any such properties.
 
 
18

--------------------------------------------------------------------------------

 


7.
Indemnification.

 
7.1 General Rule. In addition to any rights to indemnification to which the
Executive is entitled under the Employer’s charter and by-laws, as the case may
be, to the extent permitted by applicable law, the Employer will indemnify, from
the assets of the Employer supplemented by insurance in an amount determined by
the Employer, the Executive at all times, during and after the Term, and, to the
maximum extent permitted by applicable law, shall pay the Executive’s expenses
(including reasonable attorneys’ fees and expenses, which shall be paid in
advance by the Employer as incurred, subject to recoupment in accordance with
applicable law) in connection with any threatened or actual action, suit or
proceeding to which the Executive may be made a party, brought by any
shareholder of the Employer, directly or derivatively or by any third party by
reason of any act or omission or alleged act or omission in relation to any
affairs of the Employer, or any subsidiary or affiliate of the Employer of the
Executive as an officer, director or employee of the Employer or of any
subsidiary or affiliate of the Employer. The Employer shall use its best efforts
to maintain during the Term and thereafter insurance coverage sufficient in the
determination of the Employer to satisfy any indemnification obligation of the
Employer arising under this Section 7.
 
8.
Notices.

 
8.1 To the Employer. All notices, requests, consents and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally, one day after sent by
overnight courier or three days after mailed first class, postage prepaid, by
registered or certified mail, as follows (or to such other address as either
party shall designate by notice in writing to the other in accordance herewith):
 
If to the Employer, to:
 
Foster Wheeler Ltd.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: Executive Vice President, General Counsel and Secretary
 
8.2 To the Executive. If to the Executive, to the Executive’s principal
residence as reflected in the records of the Employer.
 
9.
General.

 
9.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New Jersey applicable to
agreements made between residents thereof and to be performed entirely in New
Jersey.
 
9.2 Headings. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
9.3 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.
 
9.4 Assignability. 
 
9.4.1 Nonassignability by Executive. This Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise.
 
 
19

--------------------------------------------------------------------------------

 


9.4.2 Assignability by the Employer. The Employer may assign its rights,
together with its obligations, hereunder:
 
(i) to any affiliate; or
 
(ii) to a third party in connection with any sale, transfer or other disposition
of all or substantially all of any business to which the Executive’s services
are then principally devoted;
 
provided, however, that no assignment pursuant to this paragraph 9.4.2 shall
relieve the Employer from its obligations hereunder to the extent the same are
not timely discharged by such assignee.
 
9.4.3 Assumption of Agreement by Successors. The Employer will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession had taken place.
 
9.5 Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Term to the extent
necessary to the intended preservation of such rights and obligations.
 
9.6 Amendment. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
 
9.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall he deemed to be an original but all of which together will
constitute one and the same instrument.
 
9.8 Acknowledgement of Ability to Have Counsel Review. The parties acknowledge
that this Agreement is the result of arm’s-length negotiations between
sophisticated parties each afforded the opportunity to utilize representation by
legal counsel. Each and every provision of this Agreement shall be construed as
though both parties participated equally in the drafting of same, and any rule
of construction that a document shall be construed against the drafting party
shall not be applicable to this Agreement.
 
 
20

--------------------------------------------------------------------------------

 


10.
Dispute Resolution.

 
10.1 Arbitration. Subject to the rights of the Employer pursuant to Section 5.3
above, any controversy, claim or dispute arising out of or relating to this
Agreement, the breach thereof, or the Executive’s employment by the Employer
shall be settled by arbitration with three arbitrators. The arbitration will be
administered by the American Arbitration Association in accordance with its
National Rules for Resolution of Employment Disputes. The arbitration proceeding
shall be confidential, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction. Any such arbitration shall take
place in the Clinton, New Jersey area, or in any other mutually agreeable
location. In the event any judicial action is necessary to enforce the
arbitration provisions of this Agreement, sole jurisdiction shall be in the
federal and state courts, as applicable, located in New Jersey. Any request for
interim injunctive relief or other provisional remedies or opposition thereto
shall not be deemed to be a waiver or the right or obligation to arbitrate
hereunder. The arbitrator shall have the discretion to award reasonable
attorneys’ fees, costs and expenses to the prevailing party. To the extent a
party prevails in any dispute arising out of this Agreement or any of its terms
and provisions, all reasonable costs, fees and expenses relating to such
dispute, including the parties’ reasonable legal fees, shall be borne by the
party not prevailing in the resolution of such dispute, but only to the extent
that the arbitrator or court, as the case may be, deems reasonable and
appropriate given the merits of the claims and defenses asserted.
 
11.
Free to Contract.

 
11.1 Executive Representations and Warranty. The Executive represents and
warrants to the Employer that Executive is able freely to accept engagement and
employment by the Employer as described in this Agreement and that there are no
existing agreements, arrangements or understandings, written or oral, that would
prevent Executive from entering into this Agreement, would prevent Executive or
restrict Executive in any way from rendering services to the Employer as
provided herein during the Term or would be breached by the future performance
by the Executive of Executive’s duties hereunder. The Executive also represents
and warrants that no fee, charge or expense of any sort is due from the Employer
to any third person engaged by the Executive in connection with Executive’s
employment by the Employer hereunder, except as disclosed in this Agreement.
 
12.
Subsidiaries and Affiliates.

 
12.1 Definitions. As used herein, the term “subsidiary” shall mean any
corporation or other business entity controlled directly or indirectly by the
Employer or other business entity in question, and the term “affiliate” shall
mean and include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the Employer or other
business entity in question.
 
13.
Code Section 409A Legal Requirement.

 
13.1 Six Month Delay in Payment. Notwithstanding anything to the contrary in
this Agreement, if the Executive constitutes a “specified employee” as defined
and applied in Section 409A of the Code as of his Termination Date, to the
extent any payment under this Agreement constitutes deferred compensation (after
taking into account any applicable exemptions from Section 409A of the Code),
and to the extent required by Section 409A of the Code, no payments due under
this Agreement may be made until the earlier of: (i) the first day following the
sixth month anniversary of Executive’s Termination Date, or (ii) the Executive’s
date of death; provided, however, that any payments delayed during this
six-month period shall be paid in the aggregate in a lump sum as soon as
administratively practicable following the sixth month anniversary of the
Executive’s Termination Date. For purposes of Section 409A of the Code, each
“payment” (as defined by Section 409A of the Code) made under this Agreement
shall be considered a “separate payment.” In addition, for purposes of Section
409A of the Code, the cash payments to facilitate post-termination medical and
health coverage described in Sections 4.2.2(v) and 4.3.2(iii) shall be deemed
exempt from Section 409A of the Code to the full extent possible under the
“short-term deferral” exemption of Treasury Regulation § 1.409A-1((b)(4) and
(with respect to amounts paid no later than the second calendar year following
the calendar year containing the Executive’s Termination Date) the
“two-years/two-times” separation pay exemption of Treasury Regulation
§ 1.409A-1(b)(9)(iii), which are hereby incorporated by reference.
 
 
21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
FOSTER WHEELER LTD.
     
By:
/s/ Raymond J. Michovich
 
Name: Raymond J. Milchovich
 
Title: Chief Executive Officer
     
/s/ Umberto della Sala
 
                    Umberto della Sala

 
 
22

--------------------------------------------------------------------------------

 
 